         Case 1:18-cr-00328-KPF Document 159 Filed 05/13/19 Page 1 of 1




May 13, 2019                                                             Daniel Ruzumna
                                                                         Partner
                                                                         (212) 336-2034
                                                                         Direct Fax (212) 336-1205
                                                                         druzumna@pbwt.com
By ECF

Honorable Katherine Polk Failla
United States District Court
Southern District of New York
40 Foley Square, Room 2103
New York, NY 10007

               Re:      United States v. Ahuja, et al.,
                        18 Cr. 328 (KPF)

Dear Judge Failla:

               We write to respectfully request the Court’s permission to submit what could be
characterized as a “reply” to the Government’s letter of this morning. The Government’s letter
responds to defendant Anilesh Ahuja’s letter motion seeking to compel the Government to
provide information and/or documents in connection with its Jencks Act disclosures. As counsel
for Mr. Shor, we have not yet weighed in on these issues and would like to submit a short letter
(no more than two pages) on the specific issue of the Government’s refusal to produce grand jury
testimony from non-percipient witnesses who summarized statements that fact witnesses made to
the Government. For reasons that we would like to describe, we believe such testimony should
be produced and can put in a short letter by the end of the day tomorrow, if not earlier.

               Thank you in advance for your consideration of this matter.



                                                          Respectfully submitted,


                                                          Daniel S. Ruzumna


cc: Counsel of Record
